             Case 1:20-cv-01337-NONE-JLT Document 6 Filed 09/21/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                             UNITED STATES DISTRICT COURT
 9
                                     EASTERN DISTRICT OF CALIFORNIA
10

11   A.B.,                                                  Case No. 1:20-cv-01337-NONE-SAB
                                                            New Case No. 1:20-cv-01337-NONE-JLT
12                      Plaintiff,
                                                            ORDER REASSIGNING CASE TO
13            v.                                            MAGISTRATE JUDGE JENNIFER L.
                                                            THURSTON
14   COUNTY OF KERN, et al.,

15                      Defendants.

16

17           On September 18, 2020, this action was removed from the Superior Court of California,

18 Kern County to the Eastern District of California. The incident upon which the complaint is

19 based is an arrest that occurred in Kern County.
20           Pursuant to the Local Rules all civil actions where the defendants reside in Inyo and Kern

21 counties shall be directly assigned to the Magistrate Judge sitting in Bakersfield. See Appendix

22 A(l)(4).        Upon review of the complaint in this action, it appears to the undersigned, the

23 magistrate judge to whom this case is presently assigned, that this case should be assigned to the

24 magistrate judge sitting in Bakersfield, California.

25           IT IS THEREFORE ORDERED:

26           1.        This case shall be reassigned to the docket of United States Magistrate Judge

27                     Jennifer L. Thurston by the Clerk’s Office;

28           2.        The new case number shall be:


                                                        1
            Case 1:20-cv-01337-NONE-JLT Document 6 Filed 09/21/20 Page 2 of 2


 1                         1:20-cv-01337-NONE-JLT

 2                  and all future pleadings and/or correspondence must be so numbered. The parties

 3                  are advised that use of an incorrect case number, including initials, may result in a

 4                  delay of documents being processed and copies thereof being correctly distributed

 5                  and received by the appropriate judicial officer;

 6          3.      The scheduling conference set for November 23, 2020 at 11:30 a.m. in Courtroom

 7                  9 before Magistrate Judge Stanley A. Boone is vacated.

 8
     IT IS SO ORDERED.
 9

10 Dated:        September 21, 2020
                                                          UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                      2
